                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       NO. 7:20-CR-43-D



   UNITED STATES OF AMERICA

        V.                                                            ORDER

   JESUS PACHECO


       On motion of the Defendant Jesus Pacheco, and for good cause shown, it is hereby

ORDERED that the document filed at Docket Entry 50 be sealed until further notice by this

Court. This document shall be filed under seal and will remain so sealed until otherwise ordered

by the Court, except that copies may be provided to Counsel for the Government and Counsel for

the Defendant.

       IT IS SO ORDERED.

       This the ____l_.6. day of _)~a.,~Yl~v~~~--+---~' 2021.




                                             JA    S C. DEVER ID
                                             United States District Judge




         Case 7:20-cr-00043-D Document 52 Filed 01/28/21 Page 1 of 1
